Cullen, J.
This record is so made that it is difficult to learn exactly the condition of the cause at the time of the order appealed from. The appellant apparently moved to dismiss the appeal on the ground, among others, that there was no appeal pending in the county court. If this was the fact, it was a good ground for denying the motion that there was nothing before the court. Another ground was that the defendant had failed to file a new undertaking on appeal as required by a previous order of the court. There is nothing to show that this order was not complied with. There may have been error against the appellant in the order appealed from, but we cannot determine so on the record presented to us.
Order appealed from affirmed, with costs.